NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 22, 2012*
                                 Decided February 22 2012

                                          Before

                             RICHARD A. POSNER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 11-1434

SABIAN W. GREEN,                                Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 08 C 3624
CITY OF CHICAGO,
      Defendant-Appellee.                       William T. Hart,
                                                Judge.

                                        ORDER

       Sabian Green was fired by the City of Chicago for using sick leave to account for
work missed while he was in jail. The Office of the Inspector General, upon being informed
of Green’s arrest, had initiated an investigation and recommended that he be fired. Green’s
supervisor followed the recommendation. Green, who is African American, sued the City
under Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e-2(a)(1), contending that he
was punished excessively because of his race and gender. The district court granted


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-1434                                                                                Page 2

summary judgment for the City after concluding that Green could not make out a prima
facie case of discrimination. In the court’s view, Green could not establish that he was
meeting the City’s legitimate job expectations or that he was disciplined more severely than
similarly situated employees of other races (Green had abandoned his gender claim at that
point). The court also denied Green’s request to reconsider his motion to compel the City to
release confidential records of investigations of its employees.

       On appeal Green largely reproduces the response that he submitted in opposition to
summary judgment. He has not developed, as even pro se litigants must, a challenge to the
court’s analysis of his discrimination claim, see FED. R. APP. P. 28(a)(9)(A); Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001), and we see no obvious error. Green’s only
discernible argument is that the court should have compelled the City to provide the
documents he earlier requested. But the court already had concluded that production of
those materials was not warranted, and Green has not shown that the court’s refusal to
change its decision was an abuse of discretion. See Davis v. G.N. Mortg. Co., 396 F.3d 869,
885 (7th Cir. 2005); Horvath v. Keystone Health Plan East, Inc., 333 F.3d 450, 458 (3d Cir. 2003).

                                                                                     AFFIRMED.